                    Case 3:20-cv-05216-RS Document 43 Filed 01/22/21 Page 1 of 12




              1 HANSON BRIDGETT LLP
                NOEL M. COOK, SBN 122777
              2 ncook@hansonbridgett.com
                ROBERT A. McFARLANE, SBN 172650
              3 rmcfarlane@hansonbridgett.com
                ROSANNA W. GAN, SBN 325145
              4 rgan@hansonbridgett.com
                JUSTIN P. THIELE, SBN 311787
              5 jthiele@hansonbridgett.com
                425 Market Street, 26th Floor
              6 San Francisco, California 94105
                Telephone:    (415) 777-3200
              7 Facsimile:    (415) 541-9366

              8 Attorneys for Plaintiff
                BITGLASS, INC.
              9
                [Additional Counsel on Signature Page]
             10

             11                              UNITED STATES DISTRICT COURT
             12                             NORTHERN DISTRICT OF CALIFORNIA
             13

             14 BITGLASS, INC., a Delaware corporation,     Case No. 3:20-cv-5216-RS
             15                Plaintiff,                   JOINT CASE MANAGEMENT
                                                            STATEMENT
             16         v.
                                                            Date:     January 28, 2020
             17 NETSKOPE, INC., a Delaware corporation;     Time:     10:30 a.m.
                and JOSEPH GREEN, an individual,            Crtrm.:   3, 17th Floor
             18                                             Judge:    Hon. Richard Seeborg
                            Defendants.
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                                                   Case No. 3:20-cv-5216-RS
17222488.1        JOINT CASE MANAGEMENT STATEMENT
                     Case 3:20-cv-05216-RS Document 43 Filed 01/22/21 Page 2 of 12




              1          The parties to the above-entitled action jointly submit this JOINT CASE MANAGEMENT

              2 STATEMENT pursuant to the Standing Order for All Judges of the Northern District of California

              3 effective November 1, 2018, and Civil Local Rule 16-9.

              4          1.      Jurisdiction & Service
              5          All parties have been served in this matter, and there are no disputes regarding jurisdiction,

              6 venue, or service.

              7          This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331 over Plaintiff’s

              8 federal trade secret claim because it arises under 18 U.S.C. § 1836, the Defend Trade Secrets Act

              9 (“DTSA”), and relates to products and/or services used in, or intended for use in, interstate or

             10 foreign commerce. This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331 and 15

             11 U.S.C. § 1121(a) over Plaintiff’s federal false advertising claim because it arises under 15 U.S.C.

             12 § 1125(a)(1)(B) and relates to products and/or services used in, or intended for use in, interstate or

             13 foreign commerce. This Court also has federal-question jurisdiction pursuant to 28 U.S.C. § 1331

             14 because each of Plaintiff’s federal claims arise under the laws of the United States. This Court has

             15 supplemental jurisdiction over Plaintiff’s state-law claims under 28 U.S.C. § 1367(a) because such

             16 claims are so related to the federal-law claims that they form part of the same case or controversy

             17 under Article III.

             18          2.      Facts
             19          Bitglass and Netskope are competitors in the cloud security services market. Joseph Green

             20 worked at Bitglass as Vice President, Worldwide Solutions Engineering from October 2017 until

             21 mid-April, 2019. Mr. Green is now employed by Netskope.

             22          Bitglass alleges that Mr. Green misappropriated trade secrets belonging to Bitglass on the

             23 final day of his employment. Bitglass further alleges that Mr. Green, in breach of his contractual

             24 obligations to Bitglass, retained those trade secrets after his departure from Bitglass. Bitglass

             25 alleges that Mr. Green provided the information he allegedly misappropriated to Netskope.

             26 Bitglass alleges that Netskope misappropriated the information that it allegedly received from Mr.

             27 Green to gain competitive advantage in the market. In a claim solely naming Netskope, Bitglass

             28 further alleges that Netskope has circulated a "Competitive Brief" that contains false or misleading

                                                                    1                          Case No. 3:20-cv-5216-RS
17222488.1        JOINT CASE MANAGEMENT STATEMENT
                     Case 3:20-cv-05216-RS Document 43 Filed 01/22/21 Page 3 of 12




              1 statements pertaining to Bitglass and its products. Based on its allegations, Bitglass asserts claims

              2 for unfair competition, false advertising, federal and California trade secret misappropriation and,

              3 as to Mr. Green, breach of contract.

              4          Netskope and Green deny Bitglass’s allegations. Netskope and Green also assert, inter

              5 alia, that none of Bitglass’s allegations as pleaded establish that Bitglass is entitled to any relief

              6 and assert that several affirmative defenses are dispositive of Bitglass’s claims. Netskope

              7 specifically disputes Bitglass’s contentions that the purportedly misappropriated information

              8 constitutes protectable trade secrets, that Bitglass was damaged by any of Netskope’s conduct, and

              9 that any of the information in the so-called “Competitive Brief” is literally false, among other

             10 arguments. Green denies that he downloaded or accessed Bitglass documents after the termination

             11 of his Bitglass employment. Green also asserts that he deleted all Bitglass documents per

             12 Bitglass’ request and that he has not retained or used any Bitglass proprietary information or trade

             13 secrets, nor has he shared any such information with anyone at Netskope or any other parties.

             14 Green filed an answer on January 4, 2021. Netskope has not yet filed an answer.

             15          3.      Legal Issues
             16          Following the Court's decision on the motions to dismiss, there are no currently pending

             17 legal issues.

             18          4.      Motions
             19          Defendants Netskope and Green filed motions to dismiss, which were heard December 17,

             20 2020. The Court granted in-part and denied in-part Netskope’s motion and dismissed Bitglass’s

             21 claims related to allegations of trademark infringement. (See Dkt. 37.) The Court denied Mr.

             22 Green’s motion to dismiss. (Id.) The Court granted Bitglass an opportunity to amend its claims

             23 for trademark infringement, but Bitglass declined. (See Dkt. 42.)

             24          The parties anticipate that they may file cross-motions for summary judgment following

             25 the conclusion of discovery. See Section 17 below for the parties’ proposed date for the filing of

             26 summary judgment motions.

             27          The parties also anticipate filing a joint motion for the entry of a protective order

             28 governing (i) the handling of confidential information during discovery and trial, and (ii) the

                                                                     2                          Case No. 3:20-cv-5216-RS
17222488.1        JOINT CASE MANAGEMENT STATEMENT
                     Case 3:20-cv-05216-RS Document 43 Filed 01/22/21 Page 4 of 12




              1 inadvertent production of privileged information during discovery.

              2          5.      Amendment of Pleadings
              3          The parties propose June 1, 2021, as the deadline to file motions to amend pleadings

              4 pursuant to FRCP 15.

              5          6.      Evidence Preservation
              6          The parties certify that they have reviewed the Guidelines Relating to the Discovery of

              7 Electronically Stored Information and confirm that they discussed the necessity of preserving ESI

              8 reasonably related to the claims and defenses pled in this Action during the Rule 26(f) conference.

              9          7.      Disclosures
             10          The parties exchanged Initial Disclosures on December 3, 2020.

             11          8.      Discovery
             12          Initial disclosures were made on December 3, 2020. Netskope has served document

             13 requests, interrogatories, requests for admission, a 30(b)(6) deposition notice of Bitglass and has

             14 requested the depositions of Bitglass executives Nat Kausik and Andrew Urushima. Bitglass'

             15 responses are currently due on February 1, 2021, and the depositions have been tentatively

             16 scheduled for February 2021. Netskope has served document requests and interrogatories on

             17 Netskope and on Green. Green's responses are due on February 10 and Netskope's responses are

             18 due on February 11. There are currently no discovery disputes. The proposed schedule for

             19 discovery is set forth in section 17, below. The parties agree that the inadvertent production of

             20 information that is subject to a claim of privilege shall not waive the privilege. The parties will

             21 submit a proposed protective order in this matter that will contain a "claw back" provision

             22 intended to protect inadvertently produced material subject to a claim of privilege to the full extent

             23 permitted under Federal Rule of Evidence 502. The parties do not believe discovery should be

             24 conducted in phases or that limitations in addition to those set forth in the Federal Rules of Civil

             25 Procedure are appropriate in this case.

             26          The parties have discussed the exchange of ESI. The parties agree that each electronic

             27 document shall be produced in single-page Tagged Image File Format (“TIFF”) format. TIFF

             28 files shall be single page and shall be named with a unique production number followed by the

                                                                    3                         Case No. 3:20-cv-5216-RS
17222488.1        JOINT CASE MANAGEMENT STATEMENT
                     Case 3:20-cv-05216-RS Document 43 Filed 01/22/21 Page 5 of 12




              1 appropriate file extension. Load files shall be provided to indicate the location and unitization of

              2 the TIFF files. If a document is more than one page, the unitization of the document and any

              3 attachments and/or affixed notes shall be maintained as they existed in the original document.

              4 Electronically stored information (“ESI”) not readily convertible to TIFF or other graphical image

              5 format (including but not limited to spreadsheets, presentations, audio-visual content, graphic

              6 designs, web pages, source code, object code, executable code, and software or firmware

              7 applications) may be produced in native format, subject to the provisions of the protective order to

              8 be entered in this matter. Counsel will further meet and confer regarding ESI protocol as

              9 necessary.

             10          Due to concerns about burdening the parties’ respective business relationships, Netskope

             11 proposed a protocol whereby the parties are required to provide notice and to meet and confer

             12 before issuing a subpoena to one another’s customers or other business partners. Bitglass did not

             13 accept Netskope’s proposal, noting that, given the parties’ professionalism to date, it is unlikely

             14 that such safeguards are necessary. While Netskope’s counsel, of course, appreciates Bitglass’s

             15 counsel’s viewpoint, Netskope nevertheless remains concerned that the discovery in this case

             16 could burden Netskope’s ongoing business relationships.

             17          a.      Plaintiff’s Statement About Anticipated Discovery:

             18          Plaintiff Bitglass anticipates that it will need discovery on at least the following topics:
             19                 Green's retention, use, and disclosure of Bitglass trade secrets and confidential
                                 information, the scope of Bitglass trade secrets and confidential information that
             20                  Green retained and made available to Netskope, and the circumstances in which
                                 Green made Bitglass confidential and trade secret information available to
             21                  Netskope;

             22                 Netskope's acquisition, disclosure and use of Bitglass trade secrets;
             23                 Information, documents and communications pertaining to companies a) to whom
                                 Netskope disclosed Bitglass trade secrets and b) whose business Netskope
             24                  attempted to earn using Bitglass trade secrets; any and all contracts entered between
                                 such companies and Netskope; and any and all business Bitglass failed to gain from
             25                  such companies;

             26                 The development, distribution, and use of the Competitive Brief described in
                                 Bitglass's Complaint;
             27
                                Information, documents, and communications pertaining to the truth or falsity of
             28                  statements contained in the Competitive Brief, and Netskope's efforts to determine

                                                                     4                           Case No. 3:20-cv-5216-RS
17222488.1        JOINT CASE MANAGEMENT STATEMENT
                    Case 3:20-cv-05216-RS Document 43 Filed 01/22/21 Page 6 of 12




              1               the truth or falsity of such statements;

              2              Information, documents and communications pertaining to companies to whom
                              Netskope disclosed the Competitive Brief and any and all contracts entered
              3               between such companies and Netskope and any and all business Bitglass failed to
                              gain from such companies; and
              4
                             The benefits to Netskope, and the detriment to Bitglass, caused by Netskope's use
              5               of Bitglass trade secrets and by the false statements set forth in the Competitive
                              Brief.
              6
                       b.     Defendants’ Statement About Anticipated Discovery:
              7
                       Defendant Netskope anticipates that it will need discovery on at least the following topics:
              8
                             Bitglass’s alleged trade secrets;
              9
                             Bitlgass’s allegation that Green allegedly retained, used, and disclosed its trade
             10               secrets and confidential information;

             11              Bitglass’s allegation that its trade secrets were made available to or otherwise
                              exploited by Netskope;
             12
                             Bitglass’s allegation that Netskope shared information regarding Bitglass to third
             13               parties;

             14              Bitglass’s allegation that it was harmed, including whether it lost any customers, by
                              any of Netskope’s conduct;
             15
                             Bitglass’s acquisition of information regarding its allegation that Netskope
             16               misappropriated its purported trade secrets;

             17              Bitglass’s allegation that information in the so-called Competitive Brief is literally
                              false;
             18
                             Bitglass’s allegation that the so-called Competitive Brief caused it any harm; and
             19

             20              Bitglass’s acquisition of information regarding the so-called Competitive Brief.
             21        Green will need discovery on at least the following topics:

             22              The identification of the alleged trade secrets that Bitglass claims are at issue in this
                              litigation;
             23
                             Bitglass’ allegations that it took appropriate steps to protect its claimed trade
             24
                              secrets;
             25
                             Bitglass’ allegations that Green misappropriated and misused Bitglass’ alleged
             26               trade secrets;

             27              Bitglass’ allegations that Green shared alleged misappropriated Bitglass trade
                              secrets with anyone at Netskope;
             28

                                                                  5                           Case No. 3:20-cv-5216-RS
17222488.1        JOINT CASE MANAGEMENT STATEMENT
                     Case 3:20-cv-05216-RS Document 43 Filed 01/22/21 Page 7 of 12




              1                 Bitglass’ allegations that it has been damaged by Green’s alleged misappropriation
                                 of Bitglass trade secrets.
              2

              3          The parties shall take further discovery on any other matters that arise based upon the

              4 investigation and discovery conducted in this matter.

              5          9.      Class Actions
              6          This is not a class action.

              7          10.     Related Cases
              8          There are no related cases of which the parties are aware.

              9          11.     Relief
             10                  A.       Plaintiff’s Statement:

             11          In its Complaint, Plaintiff has requested the following relief:
             12          1.      That Defendants, their principals, partners, franchisees, agents, employees,
             13 licensees, affiliates, distributors, producers, any parent and subsidiary company, attorney and

             14 representatives, and all of those in privity with or acting under their direction or pursuant to their

             15 control, be preliminarily and permanently enjoined and restrained from directly or indirectly:

             16                  a.       Publishing or otherwise distributing false or misleading statements
             17                           concerning Plaintiff’s products;
             18          2.      That Defendants, their principals, partners, franchisees, agents, employees,
             19 licensees, affiliates, distributors, producers, any parent and subsidiary company, attorney and

             20 representatives, and all of those in privity with or acting under their direction or pursuant to their

             21 control, be further preliminarily and permanently enjoined from

             22                  a.       acquiring, using, or disclosing confidential and trade secret information

             23                           belonging to Bitglass, and further

             24                  b.       be ordered to return any and all confidential and trade secret information

             25                           belonging to Bitglass that is within its possession, custody or control;

             26          3.      That Defendants be required to destroy all copies of the Competitive Brief and any

             27 other document or publication containing false or misleading statements concerning Plaintiff or its

             28 products;

                                                                      6                          Case No. 3:20-cv-5216-RS
17222488.1        JOINT CASE MANAGEMENT STATEMENT
                     Case 3:20-cv-05216-RS Document 43 Filed 01/22/21 Page 8 of 12




              1          4.      That Defendants be required to publish appropriate corrective advertising to

              2 ameliorate the harmful effects of their false or misleading statements;

              3          5.      That Defendants be required to file with the Court, and serve on Plaintiff, a

              4 statement under oath evidencing compliance with any preliminary or permanent injunctive relief

              5 ordered by the Court within fourteen (14) days after the entry of such order of injunctive relief;

              6          6.      That Defendants be ordered to pay Plaintiff monetary damages for the harm

              7 resulting from infringement of Plaintiff’s mark and from Defendants’ false or misleading

              8 statements concerning Plaintiff’s products, in an amount to be determined at trial;

              9          7.      That Defendants be ordered to pay Plaintiff monetary damages for the harm and/or

             10 the unjust enrichment resulting from its misappropriation of Bitglass trade secrets;

             11          8.      That Defendants be ordered to pay exemplary damages;

             12          9.      That Defendants be ordered to pay Plaintiff restitution for Defendants’ unjust

             13 enrichment;

             14          10.     That Green be ordered to pay Plaintiff monetary damages for the harm caused by

             15 his breach of his contractual obligations to Plaintiff;

             16          11.     That Plaintiff be awarded punitive damages as a result of Defendants’ conduct;

             17          12.     That Defendants be ordered to pay Plaintiff’s attorneys' fees for its

             18 misappropriation of trade secrets and as an exceptional case;

             19          13.     That Defendants be ordered to pay Plaintiff’s costs of prosecuting this action; and

             20          12.     And for such other and further relief as the Court may deem just and proper.

             21          As to Plaintiff’s requests for actual damages and Defendants' unjust enrichment, Plaintiff

             22 has not obtained any discovery concerning Defendants’ conduct. As such, Plaintiff cannot

             23 presently compute its monetary damages or the amount of Defendants’ unjust enrichment at this

             24 time. Plaintiff expects that any such computation will be the subject of lay and/or expert

             25 testimony after fact discovery is completed or nearly completed. As to Plaintiff’s request for

             26 attorneys' fees and costs, the amount of such costs and fees are all dependent on the ultimate costs

             27 and fees expended by Plaintiff up through trial and will depend on the outcome and extent of this

             28 litigation.

                                                                    7                          Case No. 3:20-cv-5216-RS
17222488.1        JOINT CASE MANAGEMENT STATEMENT
                     Case 3:20-cv-05216-RS Document 43 Filed 01/22/21 Page 9 of 12




              1                 B.      Defendants’ Statement:

              2          Defendant Netskope seeks the following relief through this action:

              3          1.     That this case be dismissed in its entirety with prejudice;

              4          2.     That Netskope recover its fees and costs spent defending this action; and

              5          3.     That Netskope be awarded any other relief that the Court may find appropriate in

              6 connection with its defending of this action.

              7          Defendant Green seeks dismissal of Plaintiff’s claims against him in their entirety. Mr.

              8 Green also seeks reimbursement of his attorneys’ fees pursuant to federal and state law.

              9          12.    Settlement and ADR
             10          The parties agree that this case is suitable for private mediation and have agreed to select a

             11 mediator through JAMS. The parties further agree that mediation is most likely to be successful if

             12 it takes place after all pleadings have been filed and some discovery has been taken on the claims

             13 and defenses. Consequently, they propose that the mediation be completed no later than May 31,

             14 2021.

             15          13.    Consent to Magistrate Judge For All Purposes
             16          Not all parties will consent to have a magistrate judge conduct all further proceedings

             17 including trial and entry of judgment.

             18          14.    Other References
             19          This case is not suitable for reference to binding arbitration, a special master, or the

             20 Judicial Panel on Multidistrict Litigation.

             21          15.    Narrowing of Issues
             22          At this time, the parties are not aware of arrangements or motions that could be useful to

             23 narrow the issues for trial.

             24          16.    Expedited Trial Procedure
             25          This is not the type of case that can be handled under the Expedited Trial Procedure of

             26 General Order No. 64 Attachment A.

             27          17.    Scheduling
             28          The parties jointly propose the following schedule for discovery, dispositive motions,

                                                                     8                          Case No. 3:20-cv-5216-RS
17222488.1        JOINT CASE MANAGEMENT STATEMENT
                      Case 3:20-cv-05216-RS Document 43 Filed 01/22/21 Page 10 of 12




              1 Daubert motions, and trial:

              2          June 1, 2021:           Last day to amend parties and pleadings

              3          October 1, 2021:        Close of Fact Discovery

              4          October 29, 2021:       Affirmative Expert Reports Due

              5          November 19, 2021: Rebuttal Expert Reports Due

              6          December 10, 2021: Close of Expert Discovery

              7          January 13, 2022:       Last day to file dispositive motions1

              8          March 3, 2022:          Hearing on dispositive motions

              9          March 11, 2022:         Joint pretrial conference statement due

             10          March 28, 2022:         Final Pretrial Conference

             11          April 25, 2022:         Trial

             12          18.     Trial
             13          Plaintiff and Green have requested, and Netskope intends to request, a trial by jury. The

             14 parties estimate that trial will last 15 court days.

             15          19.     Disclosure of Non-party Interested Entities or Persons
             16          Bitglass and Netskope previously filed their disclosures of interested parties pursuant to

             17 Local Rule 3-15 and FRCP 7.1. Plaintiff Bitglass identified the following entities: Capital

             18 Partners III, L.P., which is owned by Silicon Valley Bank; Singtel Innov8 PTE Ltd., owned by

             19 Singapore Telecom; Samsung Oak Holdings, Inc., an affiliate of Samsung Electronics; and Future

             20 Fund, the Australian sovereign wealth fund. Defendant Netskope certified that it had no entities

             21 within the scope of the rule to disclose. The Parties have no additional disclosures to make at this

             22 time.

             23          20.     Professional Conduct
             24          All attorneys of record have reviewed the Guidelines for Professional Conduct for the

             25
                  1
             26          The parties have agreed to the following briefing schedule for dispositive motions:

             27 Deadline to file dispositive motions: January 13, 2022; Deadline to file Oppositions to Dispositive

             28 Motions: February 3, 2022; Reply Briefs in Support of Dispositive Motions: February 17, 2022.

                                                                       9                      Case No. 3:20-cv-5216-RS
17222488.1        JOINT CASE MANAGEMENT STATEMENT
                    Case 3:20-cv-05216-RS Document 43 Filed 01/22/21 Page 11 of 12




              1 Northern District of California.

              2          21.    Other
              3          End Date for Privilege Logs. So that the parties avoid the burden of preparing and
              4 serving privilege logs that catalogue communications with the attorneys retained to represent them

              5 in this suit, Bitglass has proposed that privileged communications created on or after June 1, 2019,

              6 need not be logged. As part of that proposal, Bitglass has indicated that this provision could be

              7 revisited if a dispute arises regarding the privileged status of communications created after that

              8 date arises.

              9          As of the time of this submission, Netskope has not yet fully developed its view on this

             10 issue.

             11          Electronic Service. The parties have agreed that service can be made in this action via
             12 electronic means. Service under this agreement may be made by electronic delivery to the

             13 following recipients:

             14          If to Plaintiff Bitglass:
             15          Noel M. Cook – ncook@hansonbridgett.com

             16          Robert A. McFarlane – rmcfarlane@hansonbridgett.com

             17          Rosanna W. Gan – rgan@hansonbridgett.com

             18          Justin P. Thiele – jthiele@hansonbridgett.com

             19          Laura Prongos – lprongos@hansonbridgett.com

             20          Alexandra Edlin – aedlin@Hansonbridgett.com

             21          If to Defendant Netskope:
             22          Tyler Atkinson – tatkinson@mcmanislaw

             23          Patrick Hammon – phammon@mcmanislaw.com

             24          Ana Cervantes – acervantes@mcmanislaw.com

             25          Elise Dresser – edresser@mcmanislaw.com

             26          If to Defendant Green:
             27          Daniel Muller – dmuller@venturahersey.com

             28          Dalton Gary – dgary@venturahersey.com

                                                                   10                         Case No. 3:20-cv-5216-RS
17222488.1        JOINT CASE MANAGEMENT STATEMENT
                    Case 3:20-cv-05216-RS Document 43 Filed 01/22/21 Page 12 of 12




              1            The list of recipients may be amended by each party via email notification to all other

              2 parties.

              3 DATED: January 22, 2021                              HANSON BRIDGETT LLP

              4
                                                                By:          /s/ Noel M. Cook
              5
                                                                      NOEL M. COOK
              6                                                       ROBERT A. McFARLANE
                                                                      ROSANNA W. GAN
              7                                                       JUSTIN P. THIELE
                                                                      Attorneys for Plaintiff
              8
                                                                      BITGLASS, INC.
              9
                  DATED: January 22, 2021                             McMANIS FAULKNER
             10

             11
                                                                By:          /s/ Patrick Hammon
             12                                                       JAMES McMANIS
                                                                      TYLER ATKINSON
             13                                                       PATRICK HAMMON
             14                                                       ANDREW PARKHURST
                                                                      Attorneys for Defendant
             15                                                       NETSKOPE, INC.

             16

             17
                  DATED: January 22, 2021                            VENTURA HERSEY & MULLER, LLP
             18

             19                                                By:           /s/ Daniel Muller
                                                                      DANIEL MULLER
             20                                                       Attorneys for Defendant
                                                                      JOE GREEN
             21

             22

             23            Pursuant to Local Rule 5-1(i)(1)-(3), Noel M. Cook hereby attests that all other signatories
             24 listed, and on whose behalf the filing is submitted, concur in the filing’s content and have

             25 authorized the filing of this document.

             26

             27                                               /s/ Noel M. Cook
                                                              Noel M. Cook
             28

                                                                      11                         Case No. 3:20-cv-5216-RS
17222488.1        JOINT CASE MANAGEMENT STATEMENT
